 

Exhibit 10.3

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) by and between David
Chandler (“Executive”) and ViewRay, Inc. (the “Company”) is dated as of June 8,
2016 and is made effective as of eight (8) days after Executive’s signature
hereto (the “Effective Date”), unless Executive revokes his acceptance of this
Agreement as provided in Section 6(d) below.

 

 

A.

Executive’s employment with the Company and status as an officer and employee of
the Company and each of its affiliates will end effective upon the Separation
Date (as defined below).

 

 

B.

Executive and the Company want to transition Executive’s duties and end their
employment relationship amicably and also to establish the obligations of the
parties including, without limitation, all amounts due and owing to Executive.

 

 

C.

The payments and benefits being made available to Executive pursuant to this
Agreement are intended to satisfy all outstanding obligations under that certain
offer letter agreement by between Executive and the Company dated as of November
11, 2010 (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

 

1.

Separation Date.  Executive acknowledges and agrees that his status as an
officer and employee of the Company and as an officer and/or director of the
Company’s parent and subsidiaries will end effective as of June 8, 2016 (the
“Separation Date”).  Executive hereby agrees to execute such further document(s)
as shall be determined by the Company as necessary or desirable to give effect
to the end of Executive’s status as an officer of the Company and, if
applicable, officer and/or director of any of parent or its subsidiaries;
provided that such documents shall not be inconsistent with any of the terms of
this Agreement.

 

2.

Transition Services.  During the period (the “Transition Period”) commencing on
the Separation Date and ending on the three (3)-month anniversary of the
Separation Date Executive shall enter into a mutually-agreeable consulting
agreement to provide such transition services (the “Transition Services”) in his
area of expertise as shall be requested by the Company.  During the first two
weeks of the Transition Period, Executive shall spend at least two business days
at the Company’s office in Mountain View, California.  During the Transition
Period, Executive may engage in other full-time or part-time employment or other
business endeavors of Executive’s choosing, provided that he is able to perform
the Transition Services at such times and locations as mutually agreed to by
Executive and the Company.

3.Final Paycheck; Payment of Accrued Wages and Expenses.  

 

(a)

Final Paycheck.  As soon as administratively practicable on or after the
Separation Date, the Company will pay Executive all accrued but unpaid base
salary and all accrued and unused vacation earned through the Separation Date,
subject to standard payroll deductions and withholdings.  Executive is entitled
to these payments regardless of whether Executive executes this Agreement.

 

(b)

Business Expenses.  The Company shall reimburse Executive for all outstanding
expenses incurred prior to the Separation Date which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses, including, without
limitation, expenses incurred pursuant to Executive’s services as a director of
any of the

1

 

 

--------------------------------------------------------------------------------

 

 

Company’s subsidiaries.  Executive is entitled to these reimbursements
regardless of whether Executive executes this Agreement. 

 

(c)

COBRA.  If eligible, Executive will be given the opportunity to elect
continuation of healthcare benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or the applicable state equivalent
(together, “COBRA”).  If eligible, Executive is entitled to elect COBRA coverage
regardless of whether Executive executes this Agreement.

 

4.

Separation Payments and Benefits.  Without admission of any liability, fact or
claim, the Company hereby agrees, subject to (i) Executive’s execution of this
Agreement following the Separation Date but on or within twenty-one (21) days
following Executive’s receipt of the Agreement, (ii) Executive not revoking this
Agreement prior to the Effective Date and (iii) Executive’s performance of his
continuing obligations pursuant to this Agreement, including the provisions of
Transition Services, the Employment Agreement and that certain Employee
Confidentiality, Inventions and Non-Interference Agreement by and between
Executive and the Company dated as of November 11, 2010 (the “Confidentiality
Agreement”) (including, without limitation, the non-solicitation restrictive
covenants set forth therein for the periods set forth in the Confidentiality
Agreement), to provide Executive the following severance benefits:  

 

(a)

Severance.  The Company shall continue to pay to Executive his base salary at
the rate in effect as of immediately prior to the Separation Date for the period
of time commencing on the Separation Date and ending on the six (6)-month
anniversary of the Separation Date (such payments, the “Severance
Payments”).  Severance Payments shall be made in accordance with the Company’s
standard payroll practices, less applicable withholdings and deductions, with
each payment deemed to be a separate payment for purposes of Section 409A of the
Code.  The first such Severance Payment shall commence on the first payroll date
following the Effective Date. In addition to the Severance Payments, the Company
shall pay to Executive evenly distributed over the same 6 month period, a total
cash payment equal to $19,828, which represents fifty percent (50%) of
Executive’s 2015 annual bonus, these payments shall be made in accordance with
the Company’s standard payroll practices less applicable withholdings and
deductions.

 

(b)

2015 Bonus.  The Company shall pay to Executive $39,665.00, which constitutes
the amount of the bonus Executive earned for fiscal year 2015.  Any amount that
becomes payable under this Section 4(b) shall be paid, less applicable
withholdings and deductions, to Executive within thirty (30) days following the
payment to other executives of their 2015 Bonuses.

 

(c)

Stock Options.  As of June 8, 2016, Executive will hold vested options to
purchase 207,879 shares of Company common stock and unvested options to purchase
73,115 shares of Company common stock pursuant to the Company’s equity incentive
plans and the option agreements evidencing such grants (collectively, the
“Equity Awards”).  Upon the Separation Date, Executive’s Equity Awards shall
cease vesting and the unvested portion of such Equity Awards as of such date
shall terminate.  Executive warrants and represents to the Company that
Executive presently intends to exercise for cash consideration all vested Equity
Awards held by Executive, except the 19,310 vested options in grant named
072315-ISO $5, on or before September 1, 2016. Executive hereby agrees that each
agreement evidencing his Equity Awards shall be deemed amended to the extent
necessary to provide that Executive’s vested Equity Awards, to the extent
unexercised, shall terminate on September 1, 2016.  If Executive desires to
exercise any vested Equity Awards, Executive must follow the procedures set
forth in Executive’s option agreements, including payment of the exercise price
and any withholding obligations before such date.  If by September 1, 2016, the
Company has not received a duly executed notice of exercise and remuneration in
accordance with Executive’s option agreements, Executive’s vested Equity Awards
shall terminate for no consideration and be of no further effect.

 

 

--------------------------------------------------------------------------------

 

 

(d)

Taxes.  Executive understands and agrees that all payments under this Agreement
will be subject to appropriate tax withholding and other deductions.  To the
extent any taxes may be payable by Executive for the benefits provided to him by
this Agreement beyond those withheld by the Company, Executive agrees to pay
them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments arising from this Agreement.  To the extent that any reimbursements
payable pursuant to this Agreement are subject to the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit. 

 

(e)

SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report any matching transactions in Company common stock for six (6) months
following the Separation Date.  Executive hereby agrees not to undertake,
directly or indirectly, any matching transactions until the end of such six (6)
month period.

 

(f)

Sole Separation Benefit.  Executive agrees that the payments provided by this
Agreement are not required under the Company’s normal policies and procedures
and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Agreement constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

 

(g)

No Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by Executive as a
result of subsequent employment.

 

5.

Full Payment.  Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof, including, without limitation, all amounts set forth in
the Employment Agreement.  Executive further acknowledges that, other than the
Confidentiality Agreement, this Agreement shall supersede each agreement entered
into between Executive and the Company regarding Executive’s employment
(including, without limitation, the Employment Agreement) other than the
agreements evidencing Executive’s Equity Awards, and each such agreement shall
be deemed terminated and of no further effect as of the Separation Date.

 

6.

Executive’s Release of the Company.  Executive understands that by agreeing to
the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

 

(a)

On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse and estate, Executive hereby releases and forever
discharges the “Releasees” hereunder, consisting of the Company and each of its
owners, affiliates, subsidiaries, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature

 

 

--------------------------------------------------------------------------------

 

 

whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which Executive now has or may hereafter have against the Releasees, or any of
them, by reason of any matter, cause, or thing whatsoever from the beginning of
time to the date hereof, including, without limiting the generality of the
foregoing, any Claims arising out of, based upon, or relating to Executive’s
hire, employment, remuneration or termination by the Releasees; Claims arising
under federal, state, or local laws relating to employment; Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 621, et seq., Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq., the Equal Pay Act, 29 U.S.C.
§ 206(d), the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq., the Americans with Disabilities Act
of 1990, 42 U.S.C. § 12101 et seq., the False Claims Act, 31 U.S.C. § 3729 et
seq., the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., the
Worker Adjustment and Retraining Notification Act, 29 U.S.C.  § 2101 et seq.,
the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of
2002, , the Washington Law against Discrimination, the Washington State Minimum
Wage Act, the Washington State Industrial Welfare Act, the California Fair
Employment and Housing Act, as amended, Cal. Lab. Code § 12940 et seq., the
California Equal Pay Law, as amended, Cal. Lab. Code §§ 1197.5(a),199.5, the
Moore-Brown-Roberti Family Rights Act of 1991, as amended, Cal. Gov’t Code
§§12945.2, 19702.3, California Labor Code §§ 1101, 1102 and the California WARN
Act, California Labor Code §§ 1400 et seq., and California Labor Code §§
1102.5(a),(b); Claims for wages under the Washington and California Labor Codes
and any other federal, state or local laws of similar effect; Claims under the
employment and civil rights laws of California and Washington; Claims for breach
of contract; Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.   

 

(b)

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i)Claims with respect to the Company’s obligations under this Agreement;

 

(ii)

Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law;

 

(iii)

Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iv)

Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

 

(v)

Claims to any benefit entitlements vested as the date of Executive’s employment
termination, pursuant to written terms of any Company employee benefit plan;

 

(vi)

Claims for indemnification under the Company’s directors and officers liability
insurance, any indemnification agreement, the Company’s Bylaws or applicable
law; and

 

(vii)

Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination; provided, however, that Executive does
release Executive’s right to secure any damages for alleged discriminatory
treatment.

 

 

--------------------------------------------------------------------------------

 

 

(c)

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS: 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

(d)

In accordance with the Older Workers Benefit Protection Act of 1990, Executive
has been advised of the following:  Executive acknowledges that Executive is
knowingly and voluntarily waiving and releasing any rights Executive may have
under the ADEA.  Executive also acknowledges that the consideration given for
the waiver and release herein is in addition to anything of value to which
Executive was already entitled.  Executive further acknowledges that Executive
has been advised by this writing, as required by the ADEA, that: (i) Executive’s
waiver and release do not apply to any rights or claims that may arise after the
execution date of this Agreement; (ii) Executive has been advised hereby that
Executive has the right to consult with an attorney prior to executing this
Agreement; (iii) Executive has twenty-one (21) days from the date of this
Agreement to execute this Agreement (although Executive may choose to
voluntarily execute this Agreement earlier); (iv) Executive has seven (7) days
following the execution of this Agreement by Executive to revoke the Agreement,
and Executive will not receive the payments provided by Section 4 above unless
and until such seven (7) day period has expired; (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth (8th) day after this Agreement is executed by Executive,
provided that the Company has also executed this Agreement by that date; and
(vi) this Agreement does not affect Executive’s ability to test the knowing and
voluntary nature of this Agreement.  If Executive wishes to revoke this
Agreement, Executive must deliver notice of Executive’s revocation in writing,
no later than 5:00 p.m. Pacific Time on the 7th day following Executive’s
execution of this Agreement to Chief Financial Officer, 815 E. Middlefield Road,
Mountain View CA 94043, fax: 1-800-417-3459.

 

7.

Non-Disparagement, Transition, Transfer of Company Property and Limitations on
Service.  Both parties further agree that:

 

(a)

Non-Disparagement.  Executive agrees that Executive will not make statements or
representations to any person, entity or firm which could reasonably be expected
to cast the Company or any entity or employee affiliated with the Company in an
unfavorable light or which could reasonably be anticipated to adversely affect
the name or reputation of the Company or any entity affiliated with the Company,
or the name or reputation of any officer, agent or employee of the Company or of
any entity affiliated with the Company; provided that Executive will respond
accurately and fully to any question, inquiry or request for information when
required by legal process, or as otherwise requested.  The Company shall not,
and shall instruct its officers and directors to not, make any derogatory or
disparaging remarks or statements, oral or written, to any third parties
concerning Executive in any manner likely to be harmful to Executive’s business
reputation or personal reputation; provided that the Company, and its officers
and directors, may respond accurately and fully to any question, inquiry or
request for information when required by legal process, or as otherwise
requested.

 

 

--------------------------------------------------------------------------------

 

 

(b)

Transition.  Each of the Company and Executive shall use its or his respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) of the
Company.  Executive agrees that Executive will not act in any manner that might
damage the business of the Company.   

 

(c)

Transfer of Company Property.  On or before the Separation Date, Executive shall
turn over to the Company all files, memoranda, records, and other documents, and
any other physical or personal property which are the property of the Company
and which he had in his possession, custody or control at the time he signed
this Agreement.

 

(d)

Job References.  Executive should direct any job reference inquiries to the
Company’s Human Resources.  Pursuant to Company policy, in response to any such
inquiries, the Company will provide only the position Executive held and the
dates of employment.  The Company will confirm Executive’s salary in response to
any such inquiry only if Executive submits a signed request to the Company to
disclose such information.

 

8.

Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.  

 

9.

No Assignment by Executive.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to another person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

 

10.

Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws, provisions or those of any state other
than California.

 

11.

Miscellaneous.  This Agreement, collectively with the Confidentiality Agreement
and the Equity Award agreements, comprise the entire agreement between the
parties with regard to the subject matter hereof and supersedes, in their
entirety, any other agreements between Executive and the Company with regard to
the subject matter hereof.  The Company and Executive acknowledge that the
separation of the

 

 

--------------------------------------------------------------------------------

 

 

Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations.  Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements.  This
Agreement may be modified only in writing, and such writing must be signed by
both parties and recited that it is intended to modify this Agreement.  This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.   

 

12.

Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.    

 

13.

Maintaining Confidential Information.  Executive reaffirms his obligations under
the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 4 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.  

 

14.

Executive’s Cooperation.  After the Separation Date, Executive shall cooperate
with the Company and its affiliates, upon the Company’s reasonable request, with
respect to any internal investigation or administrative, regulatory or judicial
proceeding involving matters within the scope of Executive’s duties and
responsibilities to the Company or its affiliates during his employment with the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice for interviews and factual investigations, appearing at
the Company’s reasonable request to give testimony without requiring service of
a subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may have come into Executive’s possession during
his employment); provided, however, that any such request by the Company shall
not be unduly burdensome or interfere with Executive’s personal schedule or
ability to engage in gainful employment.   

(Signature page(s) follow)

 




 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below, which date shall be after the Separation
Date, but on or prior to the twenty-first (21st) day following the date
Executive received this Agreement.

 

DATED: June 8, 2016

/s/ D. David Chandler_

David Chandler

 

 

ViewRay, Inc.

DATED: June 8, 2016

 

 

By: /s/ Chris A. Raanes__

Name: Chris A. Raanes

Title: President & CEO

 

 

 

 

 

 

 

 